UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-22957 RIVERVIEW BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 91-1838969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 900 Washington St., Ste. 900,Vancouver, Washington (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (360) 693-6650 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer[ ]Non-accelerated filer[ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:Common Stock, $.01 par value per share, 22,471,890 shares outstanding as of February 12, 2015. Form 10-Q RIVERVIEW BANCORP, INC. AND SUBSIDIARY INDEX Part I. Item 1: Financial Statements (Unaudited) Consolidated Balance Sheets as of December 31, 2014 and March 31, 2014 2 Consolidated Statements of Income for the Three and Nine Months Ended December 31, 2014 and 2013 3 Consolidated Statements of Comprehensive Income Three and Nine Months Ended December 31, 2014 and 2013 4 Consolidated Statements of Equity for the Nine Months Ended December 31, 2014 and 2013 5 Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2014 and 2013 6 Notes to Consolidated Financial Statements 7-24 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 25-39 Item 3: Quantitative and Qualitative Disclosures About Market Risk 39 Item 4: Controls and Procedures 39 Part II.
